IMG-211                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 09-3615
                                      ___________

                                     JIAN NAN JIN,
                                              Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                         Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A072-499-791)
                     Immigration Judge: Honorable Annie S. Garcy
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 19, 2010

              Before: RENDELL, FISHER AND GARTH, Circuit Judges.

                                  (Filed: June 2, 2010 )
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Jian Nan Jin petitions for review of a decision rendered by the Board of

Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) decision denying

his motion to reopen. For the reasons that follow, we will deny the petition for review.
       Petitioner Jian Nan Jin is a citizen of the People’s Republic of China and a native

of the Yongjia County, Zhejiang Province, who arrived in the United States in 1993,

without a valid entry document. He was charged as “excludable” from the United States

pursuant to INA § 212(a)(7)(A)(i)(I). In 1994, the IJ denied Jin’s applications for asylum

and withholding of removal after a hearing, and ordered Jin excluded and removed from

the United States. Jin did not appeal. He stayed in the country, married a native and

citizen of China in 2000 here, and had two American-born children: Jeffrey Jin, born in

2001, and Justin Jin, born in 2007.

       In 2008, Jin filed a counseled motion to reopen with the IJ based on changed

country conditions regarding China’s coercive family planning policy. He expressed his

fear that upon his return to China with his family, the province would subject his wife to a

forced abortion if she became pregnant in China, and would require one of them to be

forcibly sterilized. He said that he also feared that the government would impose

exorbitant fines. In support of his motion, Jin submitted his own affidavit and sworn

letters from his sister-in-law and neighbor, a letter from the Family Planning Office of Ou

Bei Town, in Zhejiang Province, and background material, including, among other things,

assorted articles, official reports from Canada, the United States, and other countries, and

documents from the Chinese government. (J.A. at 103-07.) The IJ denied the motion.

Relying on In re S-Y-G-, 24 I. & N. Dec. 247, 251 (BIA 2007), and In re J-W-S-, 24 I. &

N. Dec. 185, 190-91 (BIA 2007), the IJ found that Jin failed to carry his “heavy burden”



                                             2
of establishing a material change in country conditions. (J.A. at 50.) The IJ also found

that, as an alien subject to a final removal order, Jin was barred from pursuing a motion to

reopen based on changed personal circumstances. (Id. at 51.)

       The BIA affirmed for different reasons. Assuming without deciding that Jin

satisfied the first two requirements of In re S-Y-G-, the Board concluded that he failed to

make a prima facie showing that he “would be punished in a way that would give rise to a

well-founded fear of persecution.” 24 I. & N. Dec. at 251. The BIA dismissed the appeal

and denied Jin’s motion to remand. Jin filed this timely petition for review.

       We have jurisdiction over the petition for review pursuant to INA § 242 [8 U.S.C.

§ 1252]. We review the BIA’s findings of fact for substantial evidence and the denial of

the motion to reopen for abuse of discretion. See Sevoian v. Ashcroft, 290 F.3d 166, 170

(3d Cir. 2002). The BIA’s decision is entitled to “broad deference,” see Ezeagwuna v.

Ashcroft, 325 F.3d 396, 409 (3d Cir. 2003), and we will uphold it unless it was “arbitrary,

irrational, or contrary to law.” Tipu v. INS, 20 F.3d 580, 582 (3d Cir. 1994).

       To prevail on his motion to reopen, Jin was required to establish prima

facie eligibility for relief. See Guo v. Ashcroft, 386 F.3d 556, 563 (3d Cir. 2004).

Because he filed his motion more than ninety days after the final administrative decision

was rendered in his case, see 8 C.F.R. § 1003.23(b)(1), he was required to present

evidence that is “material and was not available and could not have been discovered or




                                             3
presented at the former hearing,” which establishes “changed country conditions arising

in the country of nationality.” 8 C.F.R. § 1003.23(b)(4)(i).

       On motions to reopen based on changed country conditions, the BIA requires first

that the proffered evidence be “genuine, authentic, and objectively reasonable.” In re S-

Y-G-, 24 I. & N. Dec. at 251. Reopening may be warranted if the evidence proves that

“(1) a relevant change in country conditions occurred, (2) the applicant has violated

family planning policy as established in that alien’s local province, municipality, or other

relevant area, and (3) the violation would be punished in a way that would give rise to a

well-founded fear of persecution.” Id.

       Relying on Zheng v. Attorney General, 549 F.3d 260 (3d Cir. 2008), Jin asserts

that the BIA summarily denied his appeal without adequately reviewing the record. In

Zheng, the BIA categorically rejected the petitioner’s evidence of changed country

circumstances without any indication that the Board had reviewed it. Here, however, the

Board thoroughly reviewed the entire record, including all of Jin’s background evidence,

his affidavit, the letters of his sister-in-law, village neighbor, and the Family Planning

Office in his hometown, and assorted articles and government reports, in reaching its

decision that Jin failed to meet his burden of proof. See Liu v. Att’y Gen., 555 F.3d 145,

149-50 (3d Cir. 2009). Jin offers nothing to convince us that the BIA’s assessment was

an abuse of discretion.




                                              4
       Jin complains that the Board wrongly discounted his affidavit, the letter from the

Family Planning Office, and the sworn letters of his sister-in-law and village neighbor, as

unauthenticated, photocopied documents lacking sufficient detail. He says that the

evidence, properly credited, demonstrates a well-founded fear of future persecution

sufficient to establish prima facie eligibility for relief. Turning first to the Family

Planning Office letter, it states that the township “strictly implements” the family

planning policy of Zhejiang Province and that “citizens who have had two children will

be targeted for sterilization, and must undergo a sterilization operation. . . . If you return

to China and settle in China, and register your U.S.-born children in your household in

China, you should strictly comply with the relevant family planning regulations as other

local residents.” (J.A. at 138.) The BIA discounted the letter, purporting to be an official

document, because it was a photocopy without authenticating information, see 8 C.F.R.

§ 287.6.

       Jin does not dispute the BIA’s finding that the Family Planning Office letter lacked

indicia of authenticity. Instead, he argues that the BIA abused its discretion by declining

to give weight to the letter solely because it was unauthenticated. While Jin’s failure to

authenticate the letter does not per se require its exclusion, an absence of evidence

concerning authenticity may undermine its evidentiary value. See Chen v. Gonzales, 434

F.3d 212, 219-20 (3d Cir. 2005). We conclude that the BIA’s decision to accord less

weight to the Family Planning Office letter is reasonable in light of this Court’s



                                               5
precedent. As the BIA noted, the 2007 news article that Jin submitted undermined the

evidentiary value of the Family Planning Office letter because it indicated that Zhejiang

Province employed economic sanctions to force compliance with China’s one-child

policy, and did not mention forced abortion or sterilization as a means of enforcement in

that province. Moreover, the Country Reports for 2006 and 2007 do not list Zhejiang

Province as one of the eight problem provinces that reportedly require ‘termination of

pregnancy’ if the pregnancy violates provincial family planning regulations. (J.A. at 279

and 261, respectively.) Nor is Zhejiang Province identified as one of the provinces that

employ “unspecified remedial measures to deal with out-of-plan pregnancies.” (Id.)

There is no other evidence on record that supports Jin’s claim.1

       Jin also argues that the BIA acted arbitrarily in discrediting photocopies of the

sworn letters of Jin’s sister-in-law and neighbor on appeal. He asserts that he submitted

the originals of these documents to the Department of Homeland Security during the

pendency of the motion to reopen before the IJ. He also argues that the BIA wrongly

discounted his personal affidavit because it was not sufficiently corroborated by other

record evidence. According to Jin, the Board essentially rejected the facts in his affidavit




       1
         Jin’s reliance on Li v. Attorney General, 488 F.3d 1371 (11th Cir. 2007) (vacating
BIA’s denial of reopening based on petitioner’s evidence of recent campaign of forced
sterilization in her home village in Fujian Province, which was consistent with
government reports) is misplaced. Here, Jin’s localized evidence is not consistent with
any of the other evidence he submitted, including the State Department Country Reports
on China for 2006 and 2007.

                                             6
and the sworn letters of his sister-in-law and neighbor when it found them lacking in

detail, contrary to Shardar v. Attorney General, 503 F.3d 308, 313 (3d Cir. 2007) (facts

presented in motions to reopen should be “accepted as true unless inherently

unbelievable”). We disagree. Assuming that the sworn letters were properly

authenticated, we cannot say that the BIA abused its discretion in according them and

Jin’s affidavit less weight because they lacked adequate detail regarding the

circumstances in which each of the forced abortions or sterilizations mentioned had

occurred. Moreover, as the BIA correctly noted, although Jin claims that he will be

subject to exorbitant fines amounting to as much as four times the local average income,

he failed to provide the necessary supporting evidence, see Li v. Att’y Gen., 400 F.3d

157, 168 (3d Cir. 2005), and thereby failed to demonstrate “economic restrictions so

severe that they constitute a threat to life or freedom.” Fatin v. INS, 12 F.3d 1233, 1240

(3d Cir. 1993).

       For the foregoing reasons, we will deny the petition for review.




                                             7